a contested probate proceeding, the objectant James E. Robinson appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated August 1, 2006, which, after a nonjury trial, admitted the will to probate.
Ordered that the decree is affirmed, with costs.
The appellant contends that he was denied the effective assistance of trial counsel in his efforts to contest the validity of his father’s last will and testament. “[I]n the context of civil litigation, an attorney’s errors or omissions are binding on the client and, absent extraordinary circumstances, a claim of ineffective assistance of counsel will not be entertained” (Matter of Saren v Palma, 263 AD2d 544, 545 [1999]; see Matter of Cichosz v Cichosz, 12 AD3d 598, 599 [2004]; Matter of Ketcham v Crawford, 1 AD3d 359, 361 [2003]; Department of Social Servs. v Trustum C.D., 97 AD2d 831 [1983]). The appellant failed to establish the existence of any extraordinary circumstances in this case.
The appellant’s remaining contention is unpreserved for ap*962pellate review (see CPLR 4017, 5501 [a] [3]) and, in any event, is without merit. Miller, J.P., Goldstein, Skelos and Balkin, JJ., concur.